Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed October 1, 2021 has been entered. Claims 21-22 are added, claims 2, 5-6, 13, and 16-17 are cancelled, and claims 1, 3-4, 7-12, 14-15, and 18-22 remain pending in the application. Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed July 1, 2021. 

Response to Arguments
Applicant’s arguments with respect to claims 1 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1, 3-4, 7, 12, 14-15, 18, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Poland (US 6080107 A, published June 27, 2000) in view of Mathew et al. (US 20060020202 A1, published January 26, 2006), hereinafter referred to as Poland and Mathew, respectively. 
Regarding claim 1, Poland teaches an ultrasonic imaging apparatus (Fig. 1, ultrasonic echographic system 10) comprising: 
a display (Fig. 1, display 54); and 
a controller (Fig. 1, control processor 18) configured to:  
control the ultrasonic imaging apparatus to operate in a contrast agent image mode for obtaining a contrast agent image (see col. 17, lines 22-27 – “...non-displayed depletion scans can be executed quickly, for example, between or interleaved with normal contrast imaging scans or the sets of scan lines that form an image frame, and in any desired or selected pattern or sequence, and depletion scans may, for example, be executed during an entire separate frame from the imaging scans.” so the system operates in a contrast imaging mode), 
while the ultrasonic imaging apparatus is operating in the contrast agent image mode, 
derive differences between successive ultrasonic image signals including contrast agent signals obtained in a plurality of frames, the plurality of frames comprising at 
control the display to display the contrast image of the object (Fig. 1; see col. 14, lines 18-24 – “...a contrast agent injected into a vein eventually fills, for example, the left ventricle of the heart, the coronary arteries, and the myocardium, and the rise in Receive Signal 32 level components at the second harmonic from the presence of the contrast agent in these regions results in a near uniform level of brightness in the Images 48 presented on Display 54 after signal processing...”). 
Poland does not explicitly teach forming a contrast image of the object by accumulating the differences between the successive ultrasonic image signals obtained in the plurality of frames.
Whereas, Mathew, in the same field of endeavor, teaches forming an image of the object by accumulating the differences between the successive ultrasonic image signals obtained in the plurality of frames (see para. 0018 – “...difference maps of adjacent pairs of image slices may be combined to render a two-dimensional indication of differences between all of the plurality of image slices.” Where combining is equated to accumulating the difference maps). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as disclosed in Poland, by having the system form an image of the object by accumulating the differences between the successive ultrasonic image signals obtained in the plurality of frames, as disclosed in Mathew. One of ordinary skill in the art would have been motivated to make this modification in order for the user to quickly locate a feature of interest, such 
Regarding claim 12, Poland teaches a method of controlling an ultrasonic imaging apparatus comprising: 
controlling, by a controller, the ultrasonic imaging apparatus to operate in a contrast agent image mode for obtaining a contrast agent image (Fig. 1, control processor 18; see col. 17, lines 22-27 – “...non-displayed depletion scans can be executed quickly, for example, between or interleaved with normal contrast imaging scans or the sets of scan lines that form an image frame, and in any desired or selected pattern or sequence, and depletion scans may, for example, be executed during an entire separate frame from the imaging scans.” so the system operates in a contrast imaging mode); 
while the ultrasonic imaging apparatus is operating in the contrast agent image mode, 
deriving, by the controller, differences between successive ultrasonic image signals including contrast agent signals obtained in a plurality of frames,  the plurality of frames comprising at least one frame before a contrast agent is injected into an object and at least one frame after the contrast agent is injected into the object (Fig. 1, control processor 18; see col. 10, lines 28-29 – “FIGS. 5A through 5B diagrammatically illustrate the Images 48 obtained by subtracting successive images.”; Fig. 4A-4D, with frame 4A as tissue before the contrast agent is injected and frame 4B-4D as tissue after the contrast agent is injected); 
outputting, by the controller, the contrast image of the object to the display (Fig. 1, control processor 18; see col. 14, lines 18-24 – “...a contrast agent injected into a vein eventually fills, for example, the left ventricle of the heart, the coronary arteries, and the myocardium, and the rise in Receive Signal 32 level components at the second harmonic from the presence of 
Poland does not explicitly teach forming a contrast image of the object by accumulating the differences between the successive ultrasonic image signals obtained in the plurality of frames.
Whereas, Mathew, in the same field of endeavor, forming a contrast image of the object by accumulating the differences between the successive ultrasonic image signals obtained in the plurality of frames (see para. 0018 – “...difference maps of adjacent pairs of image slices may be combined to render a two-dimensional indication of differences between all of the plurality of image slices.” Where combining is equated to accumulating the difference maps).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as disclosed in Poland, by including to the method forming an image of the object by accumulating the differences between the successive ultrasonic image signals obtained in the plurality of frames, as disclosed in Mathew. One of ordinary skill in the art would have been motivated to make this modification in order for the user to quickly locate a feature of interest, such as a portion of the display where there are relatively larger differences between adjacent planar slices than other portions, as taught in Mathew (see pg. 2, col. 2, para. 0018). 
Furthermore, regarding claims 3 and 14, Poland further teaches wherein the controller is configured to form a noise removing filter based on a difference between the ultrasonic image signals obtained in a first frame before the contrast agent is injected into the object and obtained in a second frame after the contrast agent is injected into the object (Fig. 1; see col. 14, lines 38-46 – “...it has been found that the proportion of fundamental frequency energy in the left ventricle is significantly less than the proportion of fundamental frequency energy in the myocardium tissues, both before and after the introduction of a contrast agent. According to the present invention, this difference can be used to determine the border between the left ventricle and the myocardium by, in effect, filtering the effect of 
Furthermore, regarding claims 4 and 15, Poland further teaches wherein the controller is configured to derive position information of a noise signal based on the difference between the ultrasonic image signals obtained in the first and the second frames (Fig. 1; see col. 14, lines 38-46 – “...it has been found that the proportion of fundamental frequency energy in the left ventricle is significantly less than the proportion of fundamental frequency energy in the myocardium tissues, both before and after the introduction of a contrast agent. According to the present invention, this difference can be used to determine the border between the left ventricle and the myocardium by, in effect, filtering the effect of the contrast agent out of Receive Signal 32.”;  so the position information (locating border between left ventricle and myocardium) of the noise signal (effect of contrast agent based on portion of fundamental frequency energy, aka ratio output) is found based on the difference between signals obtain in the first frame (before introduction of contrast agent) and second frame (after introduction of contrast agent); Fig. 8; see col. 13, lines 57-60 – “Second Harmonic Energy 92 and Fundamental Energy 94 are then provided as inputs to Ratio Determiner 96, thereby providing a Ratio Output 98 which represents the proportion of Second harmonic energy versus position.” Where the noise signal is equated to the ratio output, and the position information is equated to locating the border between the left ventricle and myocardium).
Furthermore, regarding claims 7 and 18, Mathew further teaches the controller is configured to assign an identification element to each of the differences between the ultrasonic image signals (see pg. 2, col. 1, para. 0018 – “The output of the difference maps may be indexed and combined to reduce the dimensionality of the incoming data.” where the difference maps are indexed (equated to an assigned identification element)). 

Furthermore, regarding claim 10, Poland further teaches wherein the controller is configured to derive volume information of at least a portion of the object based on the differences between the ultrasonic image signals, and to output the volume information to the display (Fig. 1, Display 54; see col. 10, lines 35-43 — “It will be noted that the Frames 46 of the subtracted Images 48 may be obtained at separations of multiple cardiac cycles. It will also be noted that the blood flow may be displayed using colors or intensities to represent the changes in volumes of contrast agent in the tissues...”).
Furthermore, regarding claim 11, Poland further teaches wherein the controller is configured to calculate a volume expansion rate of the object based on the differences between the ultrasonic image signals (see col. 10, lines 35-43 — “It will be noted that the Frames 46 of the subtracted Images 48 may be obtained at separations of multiple cardiac cycles. It will also be noted that the blood flow may be displayed using colors or intensities to represent the changes in volumes of contrast agent in the tissues...” so the volume expansion rate is equated to the changes in volumes of the contrast agent in tissue over a period of time (multiple cardiac cycles)).
Furthermore, regarding claims 21 and 22, Poland further teaches wherein the contrast agent image mode is different from a B mode for obtaining a tissue image (Fig. 1; see col. 8, lines 46-55 – “It will be understood that System 10 may generate other displays and perform yet other functions to display ultrasonic images. For example, System 10 may be used to determine and display doppler information images representing, for example, the rates and patterns of blood flow in the heart chambers and that, in . 

	Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Poland in view of Mathew, as applied to claim 1 and 12 above, and in further view of Ogasawara et al. (US 6607490 B2, published August 19, 2003), hereinafter referred to as Ogasawara. 
Regarding claims 8 and 19, Poland in view of Mathew teaches all of the elements disclosed in claim 1 and 12 above, respectively. 
Poland in view of Mathew does not explicitly teach wherein the controller is configured to form the contrast image of the object based on an absolute value of the differences between the ultrasonic image signals.
Whereas, Ogasawara, in the same field of endeavor, teaches wherein the controller is configured to form the contrast image of the object based on an absolute value of the differences between the ultrasonic image signals (see col. 12, lines 59-64 — “...when the n-th frame data is subtracted from each of the first to the (n-1)th frame data sets and a signal value becomes a negative value after this subtraction, there is executed processing for adding non-linear processing which substitutes this signal value by zero or takes an absolute value...”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the difference between the ultrasonic image signals, as disclosed in Poland in view of Mathew, by finding the absolute value of the difference between the ultrasonic image signals, as disclosed in Ogasawara. One of ordinary skill in the art would have been motivated to make this modification in order to extract contrast agent information with the high extraction efficiency even if . 

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Poland in view of Mathew, as applied to claim 1 and 12 above, respectively, and in further view of Yoshiara et al. (US 8460192 B2, published June 11, 2013), hereinafter referred to as Yoshiara.
Regarding claims 9 and 20, Poland in view of Mathew teaches all of the elements disclosed in claim 1 and 12 above, respectively.
Poland in view of Mathew does not explicitly teach wherein the controller is configured to form the contrast image of the object by ignoring a signal less than a predetermined magnitude among the differences between the ultrasonic image signals.
Whereas, Yoshiara, in the same field of endeavor, wherein the controller is configured to form the contrast image of the object by ignoring a signal less than a predetermined magnitude among the differences between the ultrasonic image signals (Fig. 1 and 4A; see col. 15, lines 16-31 – “To be specific, the ROI setting part 40E detects pixels in which the signal intensity (luminance value) reaches a threshold from among the pixels in the region of interest. That is to say, the ROI setting part 40E determines that the ultrasound contrast agent has flowed into a region corresponding to the pixels with the signal intensity reaching the threshold, and detects the pixels at which the signal intensity reaches the threshold. Consequently, the ROI setting part 40E detects regions into which the ultrasound contrast agent has flowed within the region of interest. Then, the ROI setting part 40E gradually moves the region of interest on the difference image 720 and specifies, on the difference image 720, a position where the proportion of pixels with the signal intensity reaching the threshold in the region of interest reaches a predetermined position of all of the pixels in the region of interest.”). 
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Imamura et al. (US 20100016723 A1, published January 21, 2010) discloses an ultrasound diagnostic apparatus that generates image data based on the subtracted ultrasound data acquired along each of the transmission/reception directions.
 Yoshida et al. (US 8641626 B2, published February 4, 2014) discloses an ultrasonic diagnostic apparatus that adds the luminance values of pixels spatially corresponding to one another in the difference images. 
Murashita et al. (US 5515849 A, published May 14, 1996) discloses a diagnostic ultrasound apparatus that sequentially combines a plurality of the displacement image data for a time period to form a composite image data, where a displacement image data is B-mode image data of the previous frame stored in the frame memory and B-mode image data of the newest frame.
Yanagita et al. (US 5982953 A, published November 9, 1999)
Baumgart (US 20140133731 A1, published May 15, 2014) discloses an x-ray system that combines each of the plurality of sequential filtered x-ray difference mages with a corresponding one of the plurality of sequential x-ray difference images.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/N.C./Examiner, Art Unit 3793    
/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791